Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Webb on June 15, 2021.

The application has been amended as follows: 
in line 7 of Claim 8, insert --, wherein the first component is an alkaline sodium hypochlorite solution (PCS 7000) and the second component is a neutralizing solution of acetic acid-- after “another source”;
in line 1 of Claim 18, delete “Original” and insert --Canceled--.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations “(c) drawing-up simultaneously into separate vertical lines of the device a first component from one source and a second component from another source, wherein the first component is an alkaline sodium hypochlorite solution (PCS 7000) and the second component is a neutralizing solution of acetic acid”, “(d) diluting simultaneously the first component and the second vertical line to provide the mixture of the diluted first component and the diluted second component, or the step (f) of discharging the mixture from the one vertical line, nor that the first component is an alkaline sodium hypochlorite solution (PCS 7000) and the second component is a neutralizing solution of acetic acid. 
Prior art of Boticki (20150157992) discloses a method of mixing and dispensing a disinfectant from a device (see Figures 1-3B, p. 1 [0003]) comprising the steps of: (a) opening an adjustable valve (88) of the device (see Figure 1, p. 3 [0027]); (b) generating a flow of water through the device (via 10, 15) to establish a vacuum (via 244) (see Figures 1-3B, p. 4 [0032]-[0033]); (c) drawing up simultaneously (via 30, 32) a first component from one source (170) and a second component from another source (170) into separate vertical lines (45, 180; 50, 185) of the device (see Figure 1, p. 5 [0039]); (d) diluting simultaneously the first component and the second component with the water to respectively provide a diluted first component and a diluted second component (at and past 45, 50 - see Figure 1); (e) mixing the diluted first component and the diluted second component at a region (55) of the device where the separate vertical lines (180, 185) converge into one vertical line (190) to provide a mixture of the diluted first and second components (see Figures 1-3B); and (f) discharge the mixture from the one vertical line (190) (see Figure 1), Boticki (‘992) does not specifically teach that “the first component is an alkaline sodium hypochlorite solution (PCS 7000) and the second component is a neutralizing solution of acetic acid”. 
In addition, while prior art of Blow (20100307757) discloses a method of mixing and dispensing a disinfectant from a device  (see Figure 11) comprising the steps of (b) generating a flow of water through the device (see Figure 11, p. 4 [0044] – lines 3-4); (c) drawing up into separate lines (1102, 1116) of the device a first component from one source (1115) in the form of sodium hypochlorite (see p. 4 [0044] – lines 29-32) and a second component from another source (1115 via 1104) in the form of acetic acid (see Figure 11, p. 4 [0044] – lines 4-6); (d) diluting the second component with water (1101 via 1102) to provide a diluted second component (see Figure 11); (e) mixing the first component of sodium hypochlorite (1115) and the diluted second component of acetic acid at a region of the device where the separate lines (1102, 1116) converge (i.e. at 1113) to provide a mixture of the first component and the diluted second component (see Figure 11); and (f) discharging the mixture from a line (1119), Blow (‘757) does not specifically teach steps of (a) opening an adjustable valve of the device, (b) water flow generates a vacuum, (c) the first and second components are drawn up simultaneously into separate vertical lines, (d) the first and second components are simultaneously diluted with the water to provide a diluted first component and the diluted second component, (e) mixing the diluted first and diluted second components at a region of the device where the separate vertical lines converge into one vertical line to provide a mixture of the diluted first component and the diluted second component; (f) discharging the mixture from the one vertical line, nor that the sodium hypochlorite is a PCS 7000 sodium hypochlorite solution. 
Moreover, while the prior art of Boticki (20150157992) and Blow (20100307757) may be combined to provide a method comprising steps (a)-(f) as set forth in claim 8 of the current application, neither Boticki or Blow nor other prior art specifically teaches using a PCS 7000 sodium hypochlorite solution and mixing it with an acetic acid solution nor provide a reason to use such a specific sodium hypochlorite solution that is already an established disinfectant in itself with a neutralizing solution of acetic acid in a method of mixing and dispensing a new/different disinfectant from a device. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of mixing and dispensing a disinfectant from a device comprising the steps as set forth in the claims specifically using a PCS 7000 sodium hypochlorite solution and mixing it with a neutralizing solution of acetic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799